Quinn, Chief Judge
(concurring in the result) :
In United States v. Redenius, 4 USCMA 161, 15 CMR 161, we discussed the general question of whether the several subsections of Article 85 actually state a single offense which may be committed in a number of different ways. We held there that it was unnecessary to decide that issue. It is equally unnecessary here.
Although I do not agree with the principal opinion’s attempt to distinguish the gravamen of an act of desertion from that of an improper reenlistment, I need not elaborate on my own views. I am satisfied that the historical treatment of reenlistment without a proper termination of the original service is merely a form of desertion with intent to remain away permanently. Consequently, I concur in the result.